Exhibit 10.39

SECOND AMENDMENT

TO THE

AMENDED AND RESTATED

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

This Second Amendment to the Amended and Restatement Sykes Enterprises,
Incorporated Deferred Compensation Plan is made and entered into by Sykes
Enterprises, Incorporated (the “Company”) this 17th day of August, 2016, and
shall be effective for all purposes as of January 1, 2017, unless a different
date is set forth below.

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Sykes Enterprises, Incorporated
Deferred Compensation Plan (the “Plan”); and

WHEREAS, pursuant to the terms of the Plan, the Company is authorized and
empowered to amend the Plan; and

WHEREAS, the Company has determined that it is appropriate to amend the Plan to
expand eligibility and matching contributions.

NOW, THEREFORE, paragraphs 2.01 and 2.04 of the Plan is hereby amended to read
as follows:

2.01 The Administrator shall have the sole and exclusive discretion to establish
the criteria to determine those eligible to participate from among the officers
of SYKES who hold the offices currently designated by the titles of Director,
Senior Director, Executive Director, Vice President, Global Vice President,
Senior Vice President, Executive Vice President, Chief Executive Officer and
President, as well as those employees who are expected to receive an annualized
base salary (which will not take into account bonuses or commissions) that
exceeds the amount taken into account for purposes of determining highly
compensated employees under Section 414(q) of the Code based on the current
year’s base salary and applicable dollar amounts. Employees meeting the criteria
established by the Administrator shall become Participants effective as of the
January 1 or July 1 which next follows the date they have met the criteria.
Participation in the Plan shall cease once the Participant becomes entitled to a
distribution (other than an in-service benefit distribution) in accordance with
Article IV.

2.04 SYKES will match a portion of amounts deferred by Participants who hold the
offices currently designated by the titles of President, Chief Executive
Officer, Executive Vice President, Senior Vice President, Global Vice President
and Vice President on a quarterly basis as follows: fifty percent (50%) match on
the amount deferred by the Participants, provided, that the matching
contribution amount shall not exceed $12,000.00 per year for the President,
Chief Executive Officer, and Executive Vice Presidents or $7,500.00 per year for
Senior Vice Presidents, Global Vice Presidents and Vice Presidents. All other
Participants shall be entitled to a matching contribution equal to 50% of the
amount



--------------------------------------------------------------------------------

deferred by the Participants, provided, that the matching contribution for each
such Participant shall not exceed $5,000.00 per year. The total amount of the
matching contribution made to this Plan will be made in the form of SYKES common
stock, valued as of the Valuation Date for which the matching contribution is
applicable, based on the closing price of a share of SYKES common stock as of
such date as reported by the securities market on which SYKES common stock is
sold (or if such date is not a trading date, the closing price as of the next
preceding trading date). If there is more than one securities market on which
SYKES common stock is traded, the Administrator shall determine the appropriate
market for determining the common stock’s value for this purpose. If SYKES
common stock is not traded on a securities market, the stock’s value will be
determined by the Administrator in good faith. To the extent that dividends are
paid on the SYKES common stock shares that have been credited to a Participant’s
Matching Contribution Account under the Plan, such dividend payments will be
reinvested under the Plan as of the ex-dividend date. This Section 2.04 is
hereby effective with respect to amounts deferred for Plan Years beginning
January 1, 2017. Amounts deferred for prior Plan Years to that date are subject
to the matching contribution provisions as set forth in the Plan documents prior
to this Amendment.

IN WITNESS WHEREOF, this Second Amendment has been executed and is effective as
of the date set forth herein.

 

SYKES ENTERPRISES, INCORPORATED By:   /s/ James T. Holder   “COMPANY”

 

2